Cook, Judge
(dissenting):
To say that an instruction on a lesser offense reasonably raised by the evidence should be given is one thing; but to say, as the majority does, that the failure to give an appropriate instruction can never be harmless is quite another, and, in my opinion, is contrary to the command of Article 59, Uniform Code of Military Justice, 10 USC §859, that a conviction should not be overturned for "an error of law unless the error materially prejudices . . . the accused.”
As early as United States v Rhoden, 1 USCMA 193, 200, 2 CMR 99, 106 (1952), the Court held that an instructional error justified reversal only if there was a "reasonable possibility . . . [the court members] were misled by [the] erroneous instructions.” In United States v Giordano, 15 USCMA 163, 169, 35 CMR 135, 141 (1964), the Court said:
It is settled law that incorrect or incomplete instructions do not require reversal where there is no possibility of prejudice to the accused from the omission.
Giordano further held that a reviewing authority can properly look to the court-martial’s verdict to determine whether an instructional error presented a fair risk of prejudice. Civilian courts apply the same principle. Thus, in Belton v United States, 382 F2d 150, 157 (D.C. Cir. 1967), the court said:
In reaching our conclusion that there was no reversible error, we again emphasize that the jury’s verdict went beyond second degree murder; this weakens any sense of prejudice from failure to charge manslaughter.
In State v Zupkosky, 127 NJL 218, 21 A2d 771, 775 (1941), the court held that an instructional error as to a lesser offense in issue "need not be examined or passed upon because, in the light of the jury’s verdict, it could not have been harmful to the defendant.”.
A failure to instruct on a lesser offense than that found by the court-martial is prejudicial if it fairly appears that, had it known of the uninstructed offense, the court might have found the accused guilty of that offense instead of the more serious wrong. Here, the choices presented to the court members were as follows:
1. Premeditated murder — the offense charged.
2. Unpremeditated murder.
3. Voluntary manslaughter.
4. Involuntary manslaughter while engaged in a battery.
5. Negligent Homicide.
The uninstructed offense of involuntary manslaughter by culpable negligence involves no intent to kill; in that regard, it is like involuntary manslaughter while perpetrating a battery and negligent homicide. To find the accused guilty of voluntary manslaughter, the court members expressly had to consider, and reject, a finding that the accused acted without an intent to kill. As the court members twice rejected a finding that the accused acted without an intent to kill, once when it rejected homicide by simple negligence, and again when it rejected homicide by a deliberate assault but without an intent to kill, I can conceive of no sensible possibility that they would have found the accused had no intent to kill if they had also been instructed that homicide by gross negligence could be involuntary manslaughter since it involves no intent to kill. Consequently, the verdict of the court members demonstrates, in my opinion, the absence of any possibility of harm to the accused as a result of the failure of the trial judge to instruct on the offense in issue. I would, therefore, affirm the decision of the Court of Military Review.